Citation Nr: 1616724	
Decision Date: 04/27/16    Archive Date: 05/04/16

DOCKET NO.  13-19 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for facial fracture.

2.  Entitlement to service connection for sleep apnea, to include as secondary to deviated nasal septum.


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel



INTRODUCTION

The Veteran had active service from September 1979 to November 1982.

This case comes before the Board of Veterans' Appeals (Board) on appeal of April 2007, September 2011 and November 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In August 2015, the Veteran's attorney moved to withdraw from representing the Veteran in this matter.  In January 2016, the matter was certified and transferred to the Board.  Thus, the attorney no longer represents the Veteran.  38 C.F.R. § 20.608.

The Veteran requested and was scheduled for a videoconference hearing before the Board in March 2016.  He has acknowledged receipt of notice of the scheduling of the hearing, but did not appear or request another hearing.  Accordingly, the case will be processed as though the request for a hearing has been withdrawn.  See 38 C.F.R. § 20.704(d) (2015).

The RO characterized the claim for service connection of a deviated nasal septum as requiring new and material evidence to reopen and reconsider it.  The Veteran filed a claim for service connection of a facial fracture in September 2006, and that claim was adjudicated in an April 2007 rating decision of the RO.  In that rating decision, the RO considered the Veteran's service treatment records, 	private medical records and a January 2007 VA examination report.  The Veteran did not file a Notice of Disagreement (NOD) until September 2011, in response to the September 2011 rating decision, in which the RO denied the claim on a lack of new and material evidence.  However, in February 2008 the RO received a statement from the Veteran in support of his claim, in which he related a history of being struck in the face with a M16. 

Although the RO characterized the Veteran's claim as requiring new and material evidence, the submission of the February 2008 statement effectively tolled the finality of the April 2007 rating decision.  New and material evidence received prior to the expiration of the appeal period is considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  See Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); see also Muehl v. West, 13 Vet. App. 159, 161-62 (1999).  The statement regards the circumstances of the alleged in-service injury, and was not previously considered by the RO.  Thus, due to the submission of new and material evidence prior to the expiration of the appeal period in April 2008, the April 2007 rating decision is not final.  Thus, the claim has been characterized as one for service connection.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he incurred a facial injury/fracture in service when, while stationed in Fort Ord, California in 1979 he was struck in the face with the butt end of a rubber M16.  VA examination in January 2007 resulted in assessment of a deviated nasal septum, shown on x-ray.  The associated radiographic report reflects an impression of "slight rightward deviation of the nasal septum," either developmental or posttraumatic.  The examiner did not render any etiological opinion on the diagnosis.  

The Veteran also claims sleep apnea, secondary to the facial injury/fracture and assessed deviated nasal septum.  VA records document assessment of sleep apnea by polysomnography in March 2009. 

Once VA provides an examination, it must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An examination is adequate if it "takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one."  Barr, 21 Vet. App. at 311 (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  Moreover, an examination must be based upon consideration of the Veteran's prior medical history and examinations.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  The Secretary has an affirmative duty to gather the evidence necessary to render an informed decision on a claim.  Douglas v. Shinseki, 23 Vet. App. 19 (2009).

The April 2007 VA examination is insufficient.  As noted above, following this examination, the Veteran described that he was hit in the face with a M16 during service.  No service record directly reflects such a history, although an October 1981 service dental record reflects a history of laceration to the lip following a fight.  The examination report does not adequately address this history.  Stefl, supra.  Nor does it contain the necessary etiological opinion to address this claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran is claiming sleep apnea as secondary to the diagnosed deviated nasal septum.  He has not been provided notice of how to substantiate a claim on a secondary basis, notwithstanding that service connection has not been established for any disability.  Upon remand, the AOJ should provide the Veteran adequate notice in this regard.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with VCAA notice that notifies him of the information and evidence not of record that is necessary to substantiate a claim for service-connection of sleep apnea on a secondary basis.  This notice must also inform the Veteran of which information and evidence, if any, that he is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on his behalf.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.

2.  Thereafter, schedule the Veteran for a VA examination by an appropriate medical professional for the purpose of ascertaining the current nature and likely etiology of his deviated nasal septum and sleep apnea.  The examiner should obtain a complete, pertinent history from the Veteran and review the claims file in conjunction with the examination, giving particular attention to his service treatment records, lay assertions, and the pertinent medical evidence.  The claims folder should be made available to the medical professional providing the opinion for review in conjunction with rendering the opinion.  The examiner's attention is directed to the Veteran's provided history of being hit in the face with a rubber M16, as well as the service dental records reflecting a history of laceration to the lip.  

Based upon the examination and a review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that a deviated nasal septum was incurred in service.  

If the examiner concludes that a deviated nasal septum is at least as likely as not incurred in service, the examiner should provide an opinion as to whether it is at least as likely as not that sleep apnea was caused or aggravated (that is, chronically worsened) by the deviated nasal septum beyond natural progression.  If the examiner finds aggravation the examiner should indicate to the extent possible the approximate degree of disability or baseline before the onset of the aggravation.

Any evaluations, studies, or tests deemed necessary by the examiner should be accomplished and any such results must be included in the examination report.  A complete rationale for any opinion expressed must be provided.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

The examiner is advised that the term "as likely as not' does not mean within the realm of possibility." Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended causal relationship or a finding of aggravation; "less likely" weighs against the claim.

3.  Thereafter, the issues on appeal should be readjudicated.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran should be provided a Supplemental Statement of the Case (SSOC) and afforded the opportunity to respond thereto. The matter should then be returned to the Board, if in order, for further appellate process.
	
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




